DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/896,997 filed on 09 June 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “Cartridge of a feeding device in the form of a cylindrical container
Claim 1 recites “the external shell diameter”, “the rear flange of a shell”, “the rear window”, “the front window”, “the drive element levers”, there is insufficient antecedent basis for these in the claim.
Claim 1 recites “…cylindrical container with internal diameter corresponding to the external shell diameter…”  This is unclear as there is no shell claimed, and no corresponding diameter claimed.  The meets and bounds of this limitation cannot be determined.
Claim 1 recites “…unit releasing the rear flange of a shell through the rear window…”  This is the second mention of a shell in the claim.  Is this a different shell or should this be “the” or “said” shell?
Claim 1 recites “…a pressure plate within the front window of the cartridge, the working surface of which is adapted to the shape of the shell surface…”  This is unclear as there is no shell claimed, and no shape claimed.  The meets and bounds of this limitation cannot be determined.
The Examiner has pointed out some examples of indefinite language, and asks the Applicant to review the claims for further indefiniteness issues that may be present.

Due to the numerous clarity issues with the claims (see above) and the great deal of speculation required by the examiner when interpreting the claims, no art rejections are being presented in this action.  See MPEP 2173.06(II). As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

It appears that US Patent 5,526,730 issued to Zangrando may meet the claim limitations, but is not being relied upon as a rejection until the indefiniteness issues are clarified.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641